16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Terry PROCTOR, Appellant,v.W. PARKER, C.O., in his individual and official capacity asguard at the Tucker Maximum Security Unit, ArkansasDepartment of Correction; Michael Thomas, Sgt., in hisofficial capacity as guard at the Tucker Maximum SecurityUnit, Arkansas Department of Correction;  ChristopherNelson, Individually and in his official capacity as guardat the Tucker Maximum Security Unit, Arkansas Department ofCorrection, Appellees.
No. 92-3685.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 21, 1994.Filed:  February 7, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Terry Proctor, an Arkansas inmate, appeals from the District Court's1 judgment entered in favor of defendants in this 42 U.S.C. Sec. 1983 action.  There having been no request for a jury trial, the case was tried to the court.  After carefully reviewing the record, we conclude that the District Court's findings are not clearly erroneous, that no error of law appears, and that an opinion would lack precedential value.  Accordingly, we affirm the District Court's judgment without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the District of Eastern Arkansas, adopting the findings and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas